Filed 3/25/19 (unmodified opn. attached)
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FIRST APPELLATE DISTRICT

                                           DIVISION ONE


MILLVIEW COUNTY WATER
DISTRICT,
        Plaintiff and Respondent,                  A146605

v.                                                 (Mendocino County
STATE WATER RESOURCES                              Super. Ct. No. SCUK-CVPT-14-
CONTROL BOARD,                                     64233)
        Defendant and Appellant;                   ORDER MODIFYING OPINION
SONOMA COUNTY WATER                                AND DENYING REHEARING
AGENCY,
        Real Party in Interest and                 [NO CHANGE IN JUDGMENT]
        Respondent.


        It is ordered that the opinion filed herein on February 22, 2019, be modified as
follows:
        1. On page 9, in the first full paragraph, delete the sentence that reads, “Millview
also does not contend it anticipated any further substantive decisionmaking by the Board
following the hearing,” and add as footnote 6, the following footnote, which will require
renumbering of all subsequent footnotes:
             6
               Millview argues the Board could have modified the draft order at a
             subsequent closed session on the May 20, 2014 meeting agenda. However,
             nothing in the record suggests the closed meeting actually occurred once the
             Board decided to adopt the draft order at the conclusion of the public hearing.
             Moreover, as discussed in section II.A.2., post, because the Board formally
             adopted the order during the public hearing, any subsequent substantive
             changes would require either a motion by the Board or a petition from any
             interested person or entity. (§ 1122.)
         The modification does not change the appellate judgment. (Cal. Rules of Court,
rule 8.264(c)(2).)
         Respondent’s petition for rehearing is denied.
Dated:




                                                  ____________________________
                                                  Margulies, Acting P.J.




                                              2
Filed 2/22/19 (unmodified version)
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                          DIVISION ONE


MILLVIEW COUNTY WATER
DISTRICT,
        Plaintiff and Respondent,                  A146605

v.                                                 (Mendocino County
STATE WATER RESOURCES                              Super. Ct. No. SCUK-CVPT-14-
CONTROL BOARD,                                     64233)
        Defendant and Appellant;
SONOMA COUNTY WATER
AGENCY,
        Real Party in Interest and
        Respondent.


        The State Water Resources Control Board (Board) seeks review of the judgment
entered following the issuance of a peremptory writ of mandate directing the Board to
vacate and set aside its Order No. WR 2014-0021. The Board asserts the petition filed by
Millview County Water District (Millview) was untimely, the Board’s hearing
procedures were fair and in compliance with applicable law, and the trial court erred by
not remanding the matter to the Board for further proceedings. We conclude Millview’s
petition was time-barred and, accordingly, reverse the judgment.
                                         I. BACKGROUND
        In June 2006, Millview acquired ownership of License 5763 from Masonite
Corporation. License 5763 authorized the direct diversion of water from the Russian
River, at a maximum direct diversion rate of 5.9 cubic feet per second for industrial use
within a designated area of Yokayo Rancho.
       In May 2008, the Board’s Division of Water Rights issued a notice of proposed
revocation to Millview regarding the water rights in License 5763. Shortly thereafter,
Millview timely requested a hearing on the proposed license revocation. On April 2,
2013, the Board held a hearing to receive evidence as to whether License 5763 should be
revoked. Millview appeared at the hearing through its counsel. It presented evidence,
examined witnesses, and otherwise participated at the hearing. Millview also filed a
closing brief following the hearing.
       On April 22, 2014, the Board issued a draft order revoking License 5763. The
cover letter stated the draft order “is tentatively scheduled to be considered for adoption
by the [Board] during its May 20, 2014 meeting.” After receiving written comments on
the draft order, including written comments from Millview, the Board issued a notice of
correction to one footnote in the draft order.
       On May 20, 2014, the Board conducted a public meeting for which consideration
of the draft order was an agenda item. Millview attended the meeting and gave an oral
statement. At the conclusion of the public meeting, the Board found the water at issue
had not been put to beneficial use for a period of five years or more and formally adopted
the draft proposed order, along with the single correction previously circulated to the
parties, as Order No. WR 2014-0021 (Order).
       On May 30, 2014, Ernest Mona, an employee with the Board’s hearings and
special programs section, e-mailed a copy of the Order to the various hearing
participants, including Millview. The cover letter stated the Order was adopted by the
Board on May 20, 2014 and the statute of limitations for seeking reconsideration began to
run from that date. Neither party identifies any differences between the Order and the
draft order and change sheet circulated prior to the public hearing.
       On June 2, 2014, Mona e-mailed a “Corrected Version” of the Order (Corrected
Order) to the various hearing participants, including Millview. The transmittal e-mail
stated: “Order WR 2014-0021 attached to my May 30, 2014 email, has been ‘Corrected’
at page 18 of the order, to reflect that State Water Board Chair Marcus was absent during
the Board’s adoption of the order.” The cover letter stated: “Enclosed is corrected Order


                                                 2
WR 2014-0021, which was adopted by the [Board] on May 20, 2014. . . . [¶] No later
than 30 days after adoption of the corrected order, any interested person may petition the
State Water Board for reconsideration . . . .” Neither party identifies any additional
changes made to the Order.
       On June 30, 2014, Millview filed a petition for writ of administrative mandamus
(petition). The petition raised various allegations regarding the adequacy of the public
hearing and the Corrected Order and requested the court issue a writ ordering the Board
to set aside Order WR 2014-0021.1 In response, the Board filed a demurrer asserting
Millview failed to file the petition within the applicable 30-day statute of limitations, as
set forth in Water Code2 section 1126, subdivision (b) (section 1126(b)).
       Millview subsequently filed an amended petition for writ of administrative
mandamus (amended petition). The amended petition asserted the “final action” of the
Board was taken on June 2, 2014, when it transmitted the Corrected Order to Millview.
The Board again demurred to the amended petition as time-barred.
       The trial court overruled the demurrer. The court concluded Millview adequately
pled compliance with the 30-day statute of limitations. It noted a “final action” by the
Board does not necessarily require a hearing but may arise from “ ‘any decision or
order.’ ” The court concluded, “it is clear from the pleadings and records presently
before the court that the June 2, 2014 decision is the ‘final’ decision of the board, from
which the limitations period begins to run.” The court did state, however, the Board
could assert a statute of limitations defense. And the Board did so in its answer to the
amended petition.
       In its opposition brief to the amended petition, the Board again argued the petition
was time-barred under section 1126(b). Millview’s closing brief argued otherwise. The
trial court again rejected the Board’s argument and found Millview filed the petition

       1
         While the petition specifically references the Corrected Order in its cause of
action, the prayer for relief references “Order WR 2014-0021” without specifying
whether it is referring to the Order, the Corrected Order, or both.
       2
           All statutory references are to the Water Code unless otherwise specified.


                                               3
within the applicable limitations period. In its judgment granting the peremptory writ of
mandate, the trial court concluded the Corrected Order “constitute[d] a ‘final action’
insofar as it qualifies under the expansive language of §1126 as ‘any decision or order.’ ”
The Board timely appealed.
                                     II. DISCUSSION
A. Statute of Limitations
       Both parties agree Millview’s petition is subject to the 30-day statute of limitations
set forth in section 1126(b). Section 1126(b) states in relevant part: “Any party
aggrieved by any decision or order may, not later than 30 days from the date of final
action by the board, file a petition for a writ of mandate for review of the decision or
order.” The parties disagree as to what event constitutes the “final action by the board.”
The Board contends the “final action” occurred when the Board adopted the proposed
order on May 20, 2014 because that adoption “completed and finalized the
decisionmaking process.” The Board further argues the subsequent conduct by the clerk
of the Board—providing notice of the Order on May 30, 2014 and issuing the Corrected
Order on June 2, 2014—were merely ministerial tasks. Millview, conversely, asserts the
“final action” by the Board was its issuance of the Corrected Order or, alternatively,
service of the Order. We address each argument in turn.
       1. Whether the Corrected Order Constitutes a “Final Action”
       Neither party has cited any authority interpreting “final action” as used in
section 1126(b). Nor are we aware of any such authority. “Our fundamental task in
interpreting a statute is to determine the Legislature’s intent so as to effectuate the law’s
purpose.” (Coalition of Concerned Communities, Inc. v. City of Los Angeles (2004)
34 Cal.4th 733, 737.) We begin by examining the statutory language, giving the words
their usual, ordinary meanings and giving each word and phrase significance. (Curle v.
Superior Court (2001) 24 Cal.4th 1057, 1063.) We consider such language “ ‘in the
context of the statutory framework as a whole in order to determine its scope and purpose
and to harmonize the various parts of the enactment.’ ” (Sierra Club v. Superior Court
(2013) 57 Cal.4th 157, 165.) “ ‘If there is no ambiguity in the language, we presume the


                                              4
Legislature meant what it said, and the plain meaning of the statute governs.’ ” (Curle, at
p. 1063.) Only “[i]f the statutory language permits more than one reasonable
interpretation” do we “consider other aids, such as the statute’s purpose, legislative
history, and public policy.” (Coalition of Concerned Communities, at p. 737.) Statutory
construction is a question of law we decide de novo. (People ex rel. Lockyer v. Shamrock
Foods Co. (2000) 24 Cal.4th 415, 432.)
              a. The Statutory Framework
       While neither section 1126(b) nor any corresponding provisions define “final
action,” we first look to the statutory framework for guidance as to the Legislature’s
intent. In this instance, section 1122, which pertains to reconsideration, aids our
interpretation. Section 1122 provides in relevant part: “the board may order
reconsideration of all or part of a decision or order on the board’s own motion or on the
filing of a petition of any interested person or entity.” A petition for reconsideration
“shall be filed not later than 30 days from the date the board adopts a decision or order.”
(§ 1122, italics added.) The Board must either grant or deny a petition for
reconsideration within “90 days from the date the board adopts the decision or order.”
(Ibid., italics added.) Section 1126(b) provides, in turn, any party aggrieved by any
decision or order may, “not later than 30 days from the date of final action by the board,”
file a writ petition seeking judicial review. This statute specifies that filing a petition for
reconsideration by the board is not a prerequisite to filing a writ petition. But if a party
does file a petition for reconsideration, that petition extends the time period to file a writ
petition. (Ibid.)
       The procedural interrelationship of sections 1122 and 1126 indicates a “final
action,” as set forth in section 1126(b), is dependent on whether there is a timely petition
for reconsideration. If no such petition is filed, then the Board’s order or decision, as it
was adopted, is the Board’s “final action” in the matter. (Accord, HealthSmart Pacific
Inc. v. Belshé (1999) 72 Cal.App.4th 1202, 1207 [assessing Welf. & Inst. Code, § 14171
and finding it “inconsistent” to have reconsideration period and judicial review period
commence on the occurrence of different events].) However, if a party does file a


                                               5
petition for reconsideration, then the Board’s “final action” is either denial of the petition
or any ensuing decision or order following its grant of reconsideration. (See § 1126,
subd. (b) [“The time for filing the petition for writ of mandate . . . shall be extended for
any person who seeks reconsideration by the board pursuant to this article.”].)
       Such an interpretation is in accord with the Board’s cover letters accompanying
the Order and Corrected Order. Those letters both state the Order (or Corrected Order)
was adopted on May 20, 2014, and the petition for reconsideration began to run on that
date. In other words, this correspondence expressly stated the relevant action was the
Board’s “adoption” of the Order on May 20, 2014. This was the date that triggered the
reconsideration period. Had Millview sought reconsideration, or the Board ordered such
reconsideration, the time to file a writ petition would have been extended. But
reconsideration was not ordered by the Board, nor was it sought by Millview.
Accordingly, the Board’s May 20, 2014 Order was, and remained, its “final action” on
the matter.
              b. Relevant Case Law
       Relevant case law also supports our statutory interpretation of “final action.”
Courts have recognized the word “final” “has a myriad of definitions the selection of
which depends upon the context in which it is used. . . . ‘Final’ can either be defined as
the last of a series of acts or events or it can mean ‘conclusive’ in the sense that no further
act is necessary prior to the enforcement of a decision.” (Franchise Tax Bd. v. Superior
Court (1998) 63 Cal.App.4th 794, 800.) In assessing which meaning should apply, we
find Phelps v. State Water Resources Control Bd. (2007) 157 Cal.App.4th 89 (Phelps)
instructive. There, the Board sought to enforce curtailment notices against the plaintiffs
for unauthorized diversion of water, which culminated in the imposition of civil penalties.
(Id. at p. 93.) The plaintiffs filed a petition for writ of mandate, which was denied, and
they subsequently appealed. (Ibid.) The Court of Appeal, in an opinion written by now-
Chief Justice Cantil-Sakauye, concluded the plaintiffs’ petition was time-barred under
section 1126(b). (Phelps, at p. 100.) Specifically, the court found the enforcement action
was not the “final action by the board” for statute of limitations purposes. Rather, the


                                              6
plaintiffs could have challenged the disputed terms when they received the curtailment
notices because those notices required the plaintiffs to immediately discontinue water
diversion. (Id. at p. 104.) The court stated: “Plaintiffs offer no support for their
argument that the curtailment notices do not constitute a ‘final action’ by the [Board] and
therefore are not subject to judicial review. As we stated, the notices are unequivocal in
directing plaintiffs to immediately stop diverting water pursuant to Term 91.
Section 1126, subdivision (b) provides judicial review for ‘[a]ny party aggrieved by any
decision or order . . . .’ ” (Id. at p. 105, italics omitted.) Phelps directly contradicts
Millview’s position that “final action” should be the Board’s last action.3 Despite the
Board engaging in a substantive enforcement action, the Phelps court looked to the prior
curtailment notices as triggering the 30-day statute of limitations.
       The California Supreme Court also took a similar approach when interpreting the
limitations period set forth in Government Code section 65009.4 In Hensler v. City of
Glendale (1994) 8 Cal.4th 1, the court noted “the ‘final administrative decision is the
final administrative action approving or rejecting the tentative map, an adjudicatory
decision,’ since approval of a final map which substantially complies with the previously
approved tentative map is a mandatory ministerial act.” (Id. at p. 22, fn. 11; accord,
Stockton Citizens for Sensible Planning v. City of Stockton (2010) 48 Cal.4th 481, 510
[“the Director’s letter of December 15, 2003, represented City’s final decision . . . .
Unless a timely legal challenge to this decision was successful on the merits, nothing


       3
         In rejecting the Board’s demurrer to the petition as time-barred, the trial court
cited Phelps to conclude the Corrected Order was the “final action.” The trial court
stated Phelps held “judicial review is not limited to ‘proceedings in which by law a
hearing is required.’ ” We agree a “final action” is not necessarily limited to actions
involving a hearing. However, it does not mean any action without a hearing will
constitute a “final action.” Instead, courts must look at the impact and substance of that
action, as the court did in Phelps. (Phelps, supra, 157 Cal.App.4th at p. 104.)
       4
         Government Code section 65009, subdivision (c) provides in part: “no action or
proceeding shall be maintained in any of the following cases by any person unless the
action or proceeding is commenced and service is made on the legislative body within 90
days after the legislative body’s decision.”


                                               7
further was required to allow the construction process to commence.”]; County of
Sonoma v. Superior Court (2010) 190 Cal.App.4th 1312, 1324 [to “pinpoint” when the
statute of limitations begins to run on a claim against a land use restriction, one must
“determine what specific governmental act or acts” are challenged].) Accordingly, a final
action is not necessarily the last action taken by an agency, but rather is that agency’s
substantive decision. (See also Citizens for a Green San Mateo v. San Mateo County
Community College Dist. (2014) 226 Cal.App.4th 1572, 1594–1595 [concluding “ ‘The
limitations period starts running on the date the project is approved by the public agency
and is not retriggered on each subsequent date that the public agency takes some action
toward implementing the project’ ” when interpreting Pub. Resources Code, § 21167].)
       This approach also is in accord with federal authorities interpreting the phrase
“final agency action” under the Administrative Procedures Act.5 The United States
Supreme Court explained for an action to be “final,” it first “ ‘must mark the
consummation of the agency’s decisionmaking process—it must not be of a merely
tentative or interlocutory nature. And second, the action must be one by which rights or
obligations have been determined, or from which legal consequences will flow.’ ”
(Unites States Army Corps of Engineers v. Hawkes Co., Inc. (2016) ___ U.S.___
[136 S.Ct. 1807, 1813] (Hawkes).) As to the first prong, courts have noted “[o]ne ‘clear
indication’ that an agency has issued its ‘last word’ on a subject is that no further agency
decisionmaking can be expected.” (6801 Realty Co., LLC v. U.S. Citizenship &
Immigration Services (E.D.N.Y., Nov. 30, 2016, No. 15 Civ. 5958 (AMD))




       5
          Despite differences between state and federal law, it can be “appropriate for this
court to look to relevant federal authorities for further guidance” in interpreting similar
language used in both state and federal statutes. (Lipow v. Regents of University of
California (1975) 54 Cal.App.3d 215, 226 [interpreting term “ ‘meet and confer in good
faith’ ” where federal Labor-Management Relations Act includes similar language];
compare with Davidson v. Seterus, Inc. (2018) 21 Cal.App.5th 283, 304 [declining to
adopt federal definition of “ ‘debt collector’ ” because California Legislature expressly
included other provisions of federal act but not the provision including that definition].)


                                              8
2016 WL 7017354 at p. *3; Fairbanks N. Star Borough v. U.S. Army Corps of Engineers
(9th Cir. 2008) 543 F.3d 586, 593 [same].)
       Here, the Board’s “final action” occurred on May 20, 2014, when it adopted the
Order. Millview does not identify any outstanding issues that remained pending or
otherwise unresolved following that hearing. Millview also does not contend it
anticipated any further substantive decisionmaking by the Board following the hearing.
Nor is there any dispute that the Order gave rise to legal consequences—i.e., the
revocation of Millview’s license. The Board’s decision to revoke Millview’s license was
unequivocal. While the Board issued the Corrected Order, that order did not change any
substantive aspect of the Order. Millview only challenges the license revocation adopted
on May 20, 2014; it does not contest the change made in the Corrected Order.
Accordingly, Millview could have challenged the Board’s decision to revoke the license
when it adopted the Order on May 20, 2014.
              c. Impact of Clerical Error on Order’s Finality
       We further conclude the Order’s clerical error regarding the Board chair’s vote
does not negate its finality. As explained by the Supreme Court, issuance of a revised
order “is a common characteristic of agency action, and does not make an otherwise
definitive decision nonfinal.” (Hawkes, supra, 136 S.Ct. at p. 1814; accord, Local 2
IBEW v. Anderson Underground Const., Inc. (8th Cir. 1990) 907 F.2d 74, 76 [“the
committee’s ministerial activity of correcting a minor computational error did not alter
the essential elements of the February award’s finality”]; Sathianathan v. Pac. Exch., Inc.
(3d Cir. 2007) 248 Fed.Appx. 345, 348 [corrected arbitration award, which was
substantively identical to the initial award but included missing signatures, was properly
allowed].)
       Whether a modification to a final decision or judgment restarts the statute of
limitations for an appeal depends on whether the modification was substantial. (Sanchez
v. Strickland (2011) 200 Cal.App.4th 758, 765 [“If a substantial modification was made,
the period restarts.”]; cf. Pepsico, Inc. v. F.T.C. (2d Cir. 1972) 472 F.2d 179, 185 [“Many
of the considerations supporting the final judgment rule with respect to appeals from


                                             9
decisions of lower courts are equally present in the case of agency action . . . .”].)
Whether the modification was “substantial” does not depend on whether it was a clerical
error: “ ‘some corrections of clerical errors will substantially change the judgment. Also,
all insubstantial changes to judgments do not necessarily involve the correction of clerical
errors.’ ” (Ellis v. Ellis (2015) 235 Cal.App.4th 837, 843.) Rather, the question is
whether the modification “ ‘materially affected’ ” the appealing party’s rights. (Ibid.)
       The Supreme Court also has long applied such a rule. In F.T.C. v. Minneapolis-
Honeywell Co. (1952) 344 U.S. 206 (Honeywell), the Supreme Court considered the
timeliness of a petition for certiorari. The Seventh Circuit had issued a “ ‘Final Decree’ ”
and an earlier decision. The petition was filed within the 90-day filing period after the
final decree, but was based entirely on the substance of the earlier decision. (Id. at
pp. 208–210.) The Supreme Court held the petition was untimely because the final
decree did not alter the substance of the earlier decision, so it did not restart the
limitations period. The court observed: “While it may be true that the Court of Appeals
had the power to supersede the [earlier] judgment . . . with a new one, it is also true, as
that court itself has recognized, that the time within which a losing party must seek
review cannot be enlarged just because the lower court in its discretion thinks it should be
enlarged. Thus, the mere fact that a judgment previously entered has been reentered or
revised in an immaterial way does not toll the time within which review must be sought.
Only when the lower court changes matters of substance, or resolves a genuine
ambiguity, in a judgment previously rendered should the period within which an appeal
must be taken or a petition for certiorari filed begin to run anew.” (Id. at pp. 211–212,
fns. omitted.)6




       6
        While Honeywell was decided prior to the amendment of Federal Rule of
Appellate Procedure rule 4, subsequent opinions have applied its reasoning when
judgments have been revised sua sponte rather than upon a motion. (See, e.g., In re
American Safety Indemnity Co. v. Official Com. of Unsecured Creditors (2d Cir. 2007)
502 F.3d 70, 71–72.)


                                              10
       Millview does not contend the Corrected Order contains any substantial
modification. Nor does it dispute the accompanying e-mail, which stated the only
revision in the Corrected Order was modifying the Board chair’s vote from “aye” to
“absent,” accurately reflected the modification. Rather, Millview’s counsel merely
asserts he did not review the Order in depth or compare it to the Corrected Order before
calendaring the statute of limitations from the Corrected Order. But counsel’s failure to
read the Order and assess the nature of the revisions does not negate the Order’s finality.
Millview does not contend the Corrected Order “change[d] matters of substance.”
(Honeywell, supra, 344 U.S. at p. 211.) Accordingly, the Corrected Order did not restart
the applicable statute of limitations.
       2. May 30, 2014 Service of the May 20, 2014 Order
       The parties next argue as to whether the statute of limitations should be calculated
from the date of service of the Order. Millview raises three arguments to support its
position that the limitations period cannot begin to run before service. First, Millview
contends chapter 4 of the Water Code, which includes section 1126(b), necessarily
incorporates service into the Board’s “final action.” Next, Millview argues the broader
legislative changes to the Water Code demonstrate the Legislature intended a uniform
statute of limitations running from the date of service. Finally, Millview asserts practical
considerations require the limitations period to begin only after service. We do not find
any of these arguments convincing.
       The statutory language states the limitations period runs from “the date of final
action by the board.” (§ 1126, subd. (b).) Because the statutory scheme requires the
Board to “serve” any order (§ 1121), Millview contends such service must be
encompassed with the definition of “final action.” However, the statute of limitations
does not necessarily run from the date of service simply because the Board is required to
serve its orders. If the Legislature intended to have the statute of limitations run from




                                             11
service, it certainly knew how to craft such language. For example, section 13330,7
subdivision (a), provides for a statute of limitations running “from the date of service of a
copy of a decision or order issued by the state board . . . .” (Cf. § 1302 [“protests against
the approval of the application may be filed within 60 days from the date of issuance of
the notice”]; § 2017 [“The report of the board as referee is subject to review by the court
. . . within 30 days after date of mailing notice of the filing of the report.”].) The
Legislature’s failure to use such language here suggests “final action” refers to the
Board’s substantive decision. As aptly stated in City of San Jose v. Superior Court
(1993) 5 Cal.4th 47, 55: “In using two quite different terms . . . the Legislature
presumably intended to refer to two distinct concepts. . . . We ordinarily reject
interpretations that render particular terms of a statute mere surplusage, instead giving
every word some significance.” (Accord, Briggs v. Eden Council for Hope &
Opportunity (1999) 19 Cal.4th 1106, 1117 [“Where different words or phrases are used in
the same connection in different parts of a statute, it is presumed the Legislature intended
a different meaning.”].)
       Courts also have rejected similar arguments arising from efforts to extend
limitations periods by the mailing grace period in Code of Civil Procedure section 1013.
For example, in Camper v. Workers’ Comp. Appeals Bd. (1992) 3 Cal.4th 679, the
California Supreme Court noted the statute of limitations in the Labor Code provision at
issue ran from the “filing” of an order or decision. (Camper, at p. 684.) Because “[t]here
is no reference in this statute to service,” the limitations period ran from the date the
order was filed, not served, and Code of Civil Procedure section 1013 was inapplicable.
(Camper, at pp. 684–685, 688; see San Mateo Federation of Teachers v. Public
Employment Relations Bd. (1994) 28 Cal.App.4th 150, 152 [“five-day extension does not
apply when the prescribed time period is commenced by some ‘circumstance, act or


       7
         We recognize section 13330, subdivision (a), is a specific statute of limitations in
a separate statutory scheme pertaining to enforcement actions under the Porter-Cologne
Water Quality Control Act, but find the comparison still relevant for purposes of this
analysis.


                                              12
occurrence other than service’ ”]; Southwest Airlines v. Workers’ Comp. Appeals Bd.
(1991) 234 Cal.App.3d 1421, 1426 [same].)
       Millview next contends the purpose of the legislative revisions to the Water Code
was to adopt a uniform statute of limitations that runs from the date of service.
Undoubtedly, the legislative history expresses concern regarding inconsistencies in the
then-current statutes governing petitions for reconsideration and judicial review of Board
orders and decisions. (Sen. Com. on Judiciary, Analysis of Assem. Bill No. 3036 (1995–
1996 Reg. Sess.) as amended June 13, 1996.) However, the Senate bill analysis indicates
the purpose of the legislation was to “consolidate[] and clarif[y] existing laws governing
petitions for reconsideration and judicial review of . . . orders and decisions issued by the
[Board] . . . .” (Ibid.) Nothing in the legislative history indicated the revisions were to
create a uniform statute of limitations running from the date of service. And the various
Water Code sections containing statutes of limitations illustrate as much. Some Water
Code sections specifically impose statutes of limitations running from the date of the
Board’s order. (See, e.g., § 13321, subd. (b)(1).) Others specifically run from the date of
service. (See, e.g., § 13330, subd. (a).) Accordingly, neither the statutory scheme nor the
legislative history suggests the Legislature intended all Water Code statutes of limitations
to run from the date of service of an order.
       Finally, Millview argues the statute of limitations must run from the service of the
Order because otherwise parties may be required to appeal without having a written
order. Without a written order, Millview contends it cannot know whether additional
modifications were made by the Board following the hearing. The lack of a written order
is not dispositive. Various limitations periods run from an agency decision rather than
notice of that decision. For example, in Capitol Racing, LLC v. California Horse Racing
Bd. (2008) 161 Cal.App.4th 892, 900, the court considered whether the applicable statute
of limitations was contained in Business and Professions Code section 19463 or
Government Code section 11523. The court noted the limitations period under
Government Code section 11523 commenced on “ ‘the date on which the decision is
mailed or delivered.’ ” (Capitol Racing, at p. 900.) “By contrast, Business and


                                               13
Professions Code section 19463 makes no mention of service of the agency’s decision as
a trigger for commencing the limitations period. Under that statute, a legal action
challenging any final administrative action of the Racing Board must be commenced
‘within 30 days of the board’s action.’ ” (Ibid.) The court concluded Business and
Professions Code section 19463 provided the applicable statute of limitations and,
because the plaintiff failed to file its petition within 30 days from the racing board’s
decision, the court held the petition was time-barred. (Id. at pp. 902, 904; see also City of
San Diego v. Superior Court (2015) 244 Cal.App.4th 1, 10 [six-month period for filing a
petition for relief from denial of leave to present a claim under the Government Claims
Act “begins to run on denial of an application for leave and not on notice of that
denial”].)
       Nor are Millview’s concerns regarding potential posthearing changes valid. While
a problem could arise if parties are unaware of the scope of an agency’s decision, that is
not the situation here. The record indicates the draft order, along with the one revision,
was circulated to all parties prior to the hearing. At the public hearing, Millview did not
express any confusion regarding what order was being considered. And the oral motion
clearly specified the Board was adopting the draft order modified only by the previously
circulated revision. Once the Board adopted its order at the hearing, any reconsideration
would require either a motion by the Board or a petition from any interested person or
entity. (§ 1122.) Only “obvious typographical or clerical error[s]” could be modified
without notice and a hearing. (§ 1124.) And, as discussed in part II.A.1., ante, any
substantive revisions would arguably constitute a “final action by the board” for statute of
limitations purposes.
B. Equitable Estoppel
       The trial court alternatively found the Board was estopped from asserting a statute
of limitations defense because its June 2, 2014 letter induced Millview to consider the
Corrected Order the Board’s “final order.” The Board argues the court erred because the
June 2, 2014 letter only made statements of law, which were limited to reconsideration,



                                             14
and Millview cannot claim ignorance of the law. We agree estoppel is inappropriate in
this instance.
       “An essential element of equitable estoppel is that the party to be estopped . . .
‘intended by [its] conduct to induce reliance by the other party, or acted so as to cause the
other party reasonably to believe reliance was intended.’ ” (Cotta v. City and County of
San Francisco (2007) 157 Cal.App.4th 1550, 1567.) “The act or omission must
constitute a misrepresentation or nondisclosure of a material fact, rather than law.”
(Superior Dispatch, Inc. v. Insurance Corp. of New York (2010) 181 Cal.App.4th 175,
186.) For estoppel to apply “[i]t is not necessary that the defendant acted in bad faith or
intended to mislead the plaintiff. [Citations.] It is sufficient that the defendant’s conduct
in fact induced the plaintiff to refrain from instituting legal proceedings.” (Shaffer v.
Debbas (1993) 17 Cal.App.4th 33, 43.) However, “[r]eliance by the party asserting the
estoppel on the conduct of the party to be estopped must have been reasonable under the
circumstances.” (Mills v. Forestex Co. (2003) 108 Cal.App.4th 625, 655.)
       Here, we cannot reasonably conclude the June 2, 2014 letter was intended to
induce Millview to believe the statute of limitations would begin running from the date of
the letter. The letter is entirely silent as to the limitations period for seeking judicial
review. While the letter sets forth the statute of limitations for seeking reconsideration, it
states: “No later than 30 days after adoption of the corrected order, any interested person
may petition the State Water Board for reconsideration . . . .” Millview and the trial court
focused on this sentence without addressing the question of when the Corrected Order
was adopted—the trigger for the statute of limitations. They assume the Corrected Order
was adopted as of the date of the letter, June 2, 2014. But the letter explicitly states the
Corrected Order “was adopted by the [Board] on May 20, 2014.” Read together, the
letter informed Millview the Corrected Order was adopted on May 20, 2014, and
reconsideration must be sought within 30 days—i.e., by June 19, 2014. While Millview
may dispute whether the Corrected Order was, in fact, adopted on May 20, 2014, it
cannot reasonably contend the letter indicated the statute of limitations would run from
June 2, 2014. (Accord, Jordan v. City of Sacramento (2007) 148 Cal.App.4th 1487, 1496


                                               15
[“where the material facts are known to both parties and the pertinent provisions of law
are equally accessible to them, a party’s inaccurate statement of the law or failure to
remind the other party about a statute of limitations cannot give rise to an estoppel”].)
       Finally, we find Steinhart v. County of Los Angeles (2010) 47 Cal.4th 1298
instructive. There, the California Supreme Court concluded, in part, tax notices sent to
the plaintiff regarding her refund claim did not estop the county from relying on her
failure to exhaust her administrative remedies. (Id. at p. 1318.) The court first explained
estoppel “ ‘ “must generally be a statement of fact” ’ ” and the plaintiff “does not identify
any fact that was unknown to her; instead, she asserts she was ignorant of the law that
required her to apply to the Assessment Appeals Board . . . before filing a refund action
in court . . . .” (Id. at pp. 1315, 1316.) The court then noted the plaintiff was represented
by counsel and, “In general, the law ‘particularly’ disfavors estoppels ‘where the party
attempting to raise the estoppel is represented by an attorney at law’ ” who is “ ‘charged
with knowledge of the law in California.’ ” (Id. at p. 1316.) Finally, the court explained
the notices at issue “were, at most, ambiguous and confusing . . . . It is true, as [the
plaintiff] observes, that the March 2 notices, after advising that the County Auditor had
rejected her refund claims, stated: ‘Section 5141 of the State of California Revenue and
Taxation Code allows you six months from the effective date of denial of your claim(s) to
commence an action in the Superior Court to seek judicial review of this denial.’
However, neither this statement, which simply advised [the plaintiff] of the applicable
statute of limitations, nor anything else in the March 2 notices affirmatively represented
that there were no other prerequisites to filing a court action or that [the plaintiff] had met
all other prerequisites. At best, this is but one possible interpretation that arguably could
be read into the accurate advisement regarding the applicable statute of limitations.” (Id.
at p. 1317.)
       The circumstances and substance of the June 2, 2014 letter are insufficient to estop
the Board from asserting a statute of limitations defense. Millview was represented by
counsel, who had been involved in the administrative proceedings leading to the Order
and Corrected Order. While Millview argues the Board “treated its transmission of the


                                              16
decision on June 2, 2014 as its ‘final action,’ ” the language of the letter contradicts this
position. The letter specifically states the Corrected Order was adopted on May 20, 2014
and the limitations period runs from the date of adoption. Nothing in the letter indicates a
later adoption date for the Corrected Order. Unfortunately, Millview unilaterally
determined, erroneously and to its ultimate detriment, the statute of limitations should run
from the date of the June 2, 2014 letter.8
                                    III. DISPOSITION
       The judgment is reversed. The trial court is directed to vacate the writ issued and
enter a new judgment denying Millview’s petition for writ of mandate. The State Water
Resources Control Board may recover its costs on appeal. (Cal. Rules of Court,
rule 8.278(a)(1), (2).)




       8
        Because we conclude Millview’s petition is time-barred under section 1126(b)
and the Board was not estopped from asserting this defense, we need not reach the
substantive issues raised in the Board’s appeal.


                                              17
                                              ____________________________
                                              MARGULIES, Acting P. J.


WE CONCUR:



_____________________________
BANKE, J.



_____________________________
SANCHEZ, J.




A146605
Millview County Water District v. State Water Resources Control Board




                                         18
Trial Court: Mendocino County Superior Court

Trial Judge: Hon. James D. Garbolino

Counsel:

Kamala D. Harris, Attorney General, Robert W. Byrne, Assistant Attorney General,
Annadel A. Almendras, William Jenkins and J. Kyle Nast, Deputy Attorneys General for
Defendant and Appellant State Water Resources Control Board.

Neary and O’Brien and Christopher J. Neary for Plaintiff and Respondent Millview
County Water District.

Bartkiewicz, Kronick & Shanahan, Alan B. Lilly, Andrew J. Ramos; Bruce Goldstein,
County Counsel and Cory W. O’Donnell, Deputy County Counsel for Real Party in
Interest and Respondent Sonoma County Water Agency.




                                         19